DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 are objected to because of the following reason: the term “to ahead” is unclear.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of patent 10,873,880 (application 16244655).
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.

Current application’s claims:

1. A method performed by a transmitting apparatus in a wireless communication system, the method comprising:

identifying, by a service data adaptation protocol (SDAP) entity, a data packet with a header; generating, by the SDAP entity, an SDAP header for the data packet; 





performing, by a packet data convergence protocol (PDCP) entity, header compression on the header, wherein the header compression is not applicable to the SDAP header; 


performing, by the PDCP entity, integrity protection on the data packet with the compressed header and the SDAP header; 


and performing, by the PDCP entity, ciphering on the data packet with the compressed header except the SDAP header. 

Patent’s claims:

1. A method performed by a transmitting apparatus in a wireless communication system, the method comprising: 

based on receiving first data including an upper layer header, generating, by a service data adaptation protocol (SDAP) entity, second data by adding an SDAP header to the first data; 

transmitting, to a packet data convergence protocol (PDCP) entity by the SDAP entity, the second data; 

generating third data by performing, by the PDCP entity, header compression on the upper layer header included in the second data, wherein the header compression is not applicable to the SDAP header; 

generating fourth data with message authentication code for integrity (MAC-I) by performing, by the PDCP entity, integrity protection on the third data including the SDAP header and the header compressed upper layer header; 

generating fifth data by performing, by the PDCP entity, ciphering on the fourth data except the SDAP header; 

generating, by the PDCP entity, sixth data by adding a PDCP header to the fifth data; and transmitting, to a lower layer by the PDCP entity, the sixth data.
2. The method of claim 1, further comprising: generating, by the PDCP entity, a PDCP header, and adding, by the PDCP entity, the PDCP header to ahead of the SDAP header.
1. … generating, by the PDCP entity, sixth data by adding a PDCP header to the fifth data; and transmitting, to a lower layer by the PDCP entity, the sixth data.
3. The method of claim 1, wherein the performing of the header compression comprises performing robust header compression (ROHC). 
2. The method of claim 1, wherein the header compression comprises robust header compression (ROHC).
4. The method of claim 1, further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. 
3. The method of claim 1, further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information through higher layer signaling.


receiving, by a PDCP entity, a data packet and a SDAP header, wherein the SDAP header is not compressed and not ciphered; 


performing, by the PDCP entity, deciphering on the data packet; 



performing, by the PDCP entity, integrity verification on the deciphered data packet and the SDAP header; 


performing, by the PDCP entity, header decompression on a header included in the deciphered data packet; 


and transmitting, to an upper layer by the PDCP entity, the deciphered data packet including the decompressed header. 
4. A method performed by a receiving apparatus in a wireless communication system, the method comprising: 

based on receiving first data, from a lower layer by a packet data convergence protocol (PDCP) entity, generating second data by removing, by the PDCP entity, a PDCP header from the first data; 

generating third data by performing, by the PDCP entity, deciphering on the second data except a service data adaptation protocol (SDAP) header and the removed PDCP header; 

generating fourth data by performing, by the PDCP entity, integrity verification on the third data including the SDAP header; 

generating fifth data by performing, by the PDCP entity, header decompression on an upper layer header included in the fourth data; 

and transmitting, to an upper layer by the PDCP entity, fifth data including the decompressed upper layer header.
6. The method of claim 5, wherein the performing of the header decompression comprises performing decompression with respect to robust header compression (ROHC). 
5. The method of claim 4, wherein the header decompression comprises decompression with respect to robust header compression (ROHC).
7. The method of claim 5, further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. 
6. The method of claim 4, further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information or integrity protection configuration information through higher layer signaling.





identify, by a service data adaptation protocol (SDAP) entity, a data packet with a header, generate, by the SDAP entity, an SDAP header for the data packet, 




perform, by a packet data convergence protocol (PDCP) entity, header compression on the header, wherein the header compression is not applicable to the SDAP header, 


perform, by the PDCP entity, integrity protection on the data packet with the compressed header and the SDAP header, 



and perform, by the PDCP entity, ciphering on the data packet with the compressed header except the SDAP header. 
7. A transmitting apparatus in a wireless communication system, the transmitting apparatus comprising: a transceiver; and a controller implementing a service data adaptation protocol (SDAP) entity, a packet data convergence protocol (PDCP) entity, and a lower layer, the controller configured to: 

based on receiving first data including an upper layer header, generate, by the SDAP entity, second data by adding an SDAP header to the first data, 

transmit, to the PDCP entity by the SDAP entity, the second data, 

generate third data by performing, by the PDCP entity, header compression on the upper layer header included in the second data, wherein the header compression is not applicable to the SDAP header, 

generate fourth data with message authentication code for integrity (MAC-I) by performing, by the PDCP entity, integrity protection on the third data including the SDAP header and the header compressed upper layer header, 

generate fifth data by performing, by the PDCP entity, ciphering on the fourth data except the SDAP header, 

generate, by the PDCP entity, sixth data by adding a PDCP header to the fifth data, and transmit, to the lower layer by the PDCP entity, the sixth data.
9. The transmitting apparatus of claim 8, wherein the controller is further configured to: generate, by the PDCP entity, a PDCP header, and add, by the PDCP entity, the PDCP header to ahead of the SDAP header. 
7. … generate, by the PDCP entity, sixth data by adding a PDCP header to the fifth data, and transmit, to the lower layer by the PDCP entity, the sixth data.
10. The transmitting apparatus of claim 8, wherein the performing of the header compression comprises performing robust header compression (ROHC). 
8. The transmitting apparatus of claim 7, wherein the header compression comprises robust header compression (ROHC).
11. The transmitting apparatus of claim 8, wherein the controller is further configured to: receive at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. 
9. The transmitting apparatus of claim 7, wherein the controller is further configured to: receive, via the transceiver, at least one of SDAP header configuration information, header compression configuration information or integrity protection configuration information through higher layer signaling. 




receive, by a PDCP entity, a data packet and a SDAP header, wherein the SDAP header is not compressed and not ciphered, 

perform, by the PDCP entity, deciphering on the data packet, 



perform, by the PDCP entity, integrity verification on the deciphered data packet and the SDAP header, 


perform, by the PDCP entity, header decompression on a header included in the deciphered data packet, and 


transmit, to an upper layer by the PDCP entity, the deciphered data packet including the decompressed header.
10. A receiving apparatus in a wireless communication system, the receiving apparatus comprising: a transceiver; and a controller implementing a packet data convergence protocol (PDCP) entity and a lower layer, the controller configured to: 

based on receiving first data, from a lower layer by the PDCP entity, generate second data by removing, by the PDCP entity, a PDCP header from first data, 

generate third data by performing, by the PDCP entity, deciphering on the second data except a service data adaptation protocol (SDAP) header and the removed PDCP header, 

generate fourth data by performing, by the PDCP entity, integrity verification on the third data including the SDAP header, 

generate fifth data by performing, by the PDCP entity, header decompression on an upper layer header included in the fourth data, 

and transmit, to an upper layer by the PDCP entity, fifth data including the decompressed upper layer header.
13. The receiving apparatus of claim 12, wherein the controller is further configured to: perform decompression with respect to robust header compression (ROHC). 
11. The receiving apparatus of claim 10, wherein the header decompression comprises decompression with respect to robust header compression (ROHC).
14. The receiving apparatus of claim 12, wherein the controller is further configured to: receive at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling.
12. The receiving apparatus of claim 10, wherein the controller is further configured to: receive, via the transceiver, at least one of SDAP header configuration information, header compression configuration information or integrity protection configuration information through higher layer signaling.


For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims (as shown in the table above) don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function 
Also, the differences between the rejected claims and the patent claims don’t render the claims patentably distinct as can be seen from the art rejections in the current application.
Also, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-14 are indefinite because of the following reasons:
For claims 8-11, in independent claim 1 for example,
“a controller configured to:… identify… generate… perform… perform… and perform…” is in conflict with “identify, by a service data adaptation protocol (SDAP) entity… generate, by the SDAP entity… perform, by a packet data convergence protocol (PDCP) entity… perform, by the PDCP entity… and perform, by the PDCP entity…”.
Simply put, from the way the claims are written, it’s unclear whether it’s the controller that performs the functional steps or it’s the various entities that perform the functional steps.
Also, it’s unclear to Examiner if the various entities are actually parts of (belong to) the transmitting apparatus or not.
If the various entities are not parts of the transmitting apparatus then it’s unclear what exactly the role of the transmitting apparatus is when all the functional steps are performed somewhere else by something else.
Similarly, for claims 12-14, in independent claim 12 for example,
“a controller configured to:… receive… perform… perform… perform… and transmit…” is in conflict with “receive, by a PDCP entity… perform, by the PDCP entity… perform, by the PDCP entity… perform, by the PDCP entity… and transmit, to an upper layer by the PDCP entity…”.
Simply put, from the way the claims are written, it’s unclear whether it’s the controller that performs the functional steps or it’s the various entities that perform the functional steps.
Also, it’s unclear to Examiner if the various entities are actually parts of (belong to) the receiving apparatus or not.
If the various entities are not parts of the receiving apparatus then it’s unclear what exactly the role of the receiving apparatus is when all the functional steps are performed somewhere else by something else.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, 3GPP TS 38.323 v1.1.0 in view of Pedersen, US 2019/0200273 and Nokia, “SDAP header” and Celik, US 2013/0242859.

For claim 1. 3GPP teaches: A method performed by a transmitting apparatus in a wireless communication system, the method comprising: 
performing, by a packet data convergence protocol (PDCP) entity, header compression on the header, (3GPP, fig. 4.2.2-1, section 5.2, “perform header compression of the PDCP SDU as specified in the subclause 5.7.4”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795”; implicit that PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header)
performing, by the PDCP entity, integrity protection on the data packet with the compressed header and the SDAP header; (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.9, “The integrity protection function includes both integrity protection and integrity verification and is performed in PDCP, if configured. The data unit that is integrity protected is the PDU header and the data part of the PDU before ciphering.”; section 6.3, the data part of the PDU includes Compressed PDCP SDU (which includes compressed TCP/IP header as discussed above); section 5.8 implicitly discusses that data part of the PDU includes SDAP header)
and performing, by the PDCP entity, ciphering on the data packet with the compressed header except the SDAP header. (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”; section 6.3, the data part of the PDU includes Compressed PDCP SDU (which includes compressed TCP/IP header as discussed above))
3GPP doesn’t teach: identifying, by a service data adaptation protocol (SDAP) entity, a data packet with a header; generating, by the SDAP entity, an SDAP header for the data packet; 
Pedersen from the same or similar fields of endeavor teaches: identifying, by a service data adaptation protocol (SDAP) entity, a data packet with a header; generating, by the SDAP entity, an SDAP header for the data packet; (Pedersen, fig 3, paragraph 37-38, “an IP packet 310-n is formed into an SDAP SDU 311-n with header (H) in the SDAP layer 301, which itself is formed into a PDCP SDU 312-n plus header (H) in the PDCP layer 302”; implicit that IP packet includes IP header)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pedersen into 3GPP, since 3GPP suggests a technique for managing PDCP SDU, and Pedersen suggests the beneficial way of having such PDCP SDU formed from SDAP SDU with header, wherein the SDAP SDU itself is formed from IP packet (which implicitly includes IP header) since it’s well-known in the art that an IP packet is formed into an SDAP SDU with header in the SDAP layer, which itself is formed into a PDCP SDU plus header in the PDCP layer (Pedersen, fig 3, paragraph 37-38) in the analogous art of communication.
3GPP also doesn’t teach: wherein the header compression is not applicable to the SDAP header;
Nokia from the same or similar fields of endeavor teaches: wherein the header compression is not applicable to the SDAP header; (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for header compression by PDCP layer, and Nokia suggests the beneficial way of not performing header compression to SDAP header since in case ROHC is used, the processed data in PDCP sublayer should be an IP packet, therefore, the SDAP header must be removed before the ROCH is processed (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that the integrity protection is performed on the SDAP header since the data part of the PDU implicitly includes SDAP header as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Nokia from the same or similar fields of endeavor teaches: performing, by the PDCP entity, integrity protection on the data packet with… the SDAP header; (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for integrity protection by PDCP layer, and Nokia suggests the beneficial way of performing such integrity protection on SDAP header since the SDAP header is part of the payload that should benefit security handling (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header, Examiner understands that Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Celik from the same or similar fields of endeavor teaches: PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header (Celik, paragraph 12, “Each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header). After security activation (by upper layers), the PDCP entity also performs ciphering after performing header compression.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Celik into 3GPP, Pedersen and Nokia, since 3GPP suggests a technique for performing header compression by PDCP entity, and Celik suggests the beneficial way of performing such header compression on TCP/IP header since each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header) (Celik, paragraph 12) in the analogous art of communication.

For claim 2. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 1, and 3GPP and Pedersen further teach: further comprising: generating, by the PDCP entity, a PDCP header, and adding, by the PDCP entity, the PDCP header to ahead of the SDAP header. (3GPP, fig. 4.2.2-1, “Add PDCP header”; Pedersen, fig 3, paragraph 37-38, PDCP header is added ahead of PDCP SDU which includes SDAP header) 

For claim 3. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 1, and 3GPP further teaches: wherein the performing of the header compression comprises performing robust header compression (ROHC). (3GPP, fig. 4.2.2-1, section 5.2, “perform header compression of the PDCP SDU as specified in the subclause 5.7.4”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795”)

For claim 4. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 1, and 3GPP further teaches: further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. (3GPP, section 5.7, “PDCP entities associated with DRBs can be configured by 

For claim 5. 3GPP teaches: A method performed by a receiving apparatus in a wireless communication system, the method comprising: 
receiving, by a PDCP entity, a data packet and a SDAP header, (3GPP, fig. 4.2.2-1, section 5.2, “At reception of a PDCP Data PDU from lower layers”; implicit that PDCP Data PDU includes SDAP header)
wherein the SDAP header is not ciphered; (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”)
performing, by the PDCP entity, deciphering on the data packet; (3GPP, fig. 4.2.2-1, section 5.2, “perform deciphering and integrity verification of the PDCP Data PDU”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”)
performing, by the PDCP entity, integrity verification on the deciphered data packet and the SDAP header; (3GPP, fig. 4.2.2-1, section 5.2, “perform deciphering and integrity verification of the PDCP Data PDU”; section 5.9, “The integrity protection function includes both integrity protection and integrity verification and is performed in PDCP, if configured. The data unit that is integrity protected is the PDU header and the data part of the PDU before ciphering.”; section 5.8 implicitly discusses that data part of the PDU includes SDAP header)
performing, by the PDCP entity, header decompression on a header included in the deciphered data packet; (3GPP, fig. 4.2.2-1, section 5.2, “performing header decompression, if not decompressed before”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”; implicit that PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header)
and transmitting, to an upper layer by the PDCP entity, the deciphered data packet including the decompressed header. (3GPP, fig. 4.2.2-1, section 5.2, “deliver the resulting PDCP SDU to upper layers”)
Even though it’s implicit that PDCP Data PDU includes SDAP header, Examiner understands Applicants might not know such fact or might not be willing to admit to know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Pedersen from the same or similar fields of endeavor teaches: PDCP Data PDU includes SDAP header (Pedersen, fig 3, paragraph 37-38, “an IP packet 310-n is formed into an SDAP SDU 311-n with header (H) in the SDAP layer 301, which itself is formed into a PDCP SDU 312-n plus header (H) in the PDCP layer 302… It should be noted that the SDUs are packaged into PDUs, which include the headers (Hs). For instance, the combination of the header (H) and the SDAP SDU make an SDAP PDU.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pedersen into 3GPP, since 3GPP suggests a technique for managing PDCP PDU, and Pedersen suggests the beneficial way of having PDCP PDU packaged from PDCP SDU with header and PDCP SDU formed from SDAP SDU with header, wherein the SDAP SDU itself is formed from IP packet (which implicitly includes IP header) since it’s well-known in the art that an IP packet is formed into an SDAP SDU with header in the SDAP layer, which itself is 
3GPP doesn’t teach: wherein the SDAP header is not compressed.
Nokia from the same or similar fields of endeavor teaches: wherein the SDAP header is not compressed. (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”; section 3, “In PDCP at reception entity, SDAP header is removed prior to ROHC decompression.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for header compression by PDCP layer, and Nokia suggests the beneficial way of not performing header compression to SDAP header since in case ROHC is used, the processed data in PDCP sublayer should be an IP packet, therefore, the SDAP header must be removed before the ROCH is processed (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that the integrity verification is performed on the SDAP header since the data part of the PDU implicitly includes SDAP header as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Nokia from the same or similar fields of endeavor teaches: performing, by the PDCP entity, integrity verification on… the SDAP header; (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”; section 3, “In PDCP, SDAP header is part of the payload used for security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for integrity protection, verification by PDCP layer, and Nokia suggests the beneficial way of performing such integrity protection, verification on SDAP header since the SDAP header is part of the payload that should benefit security handling (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header, Examiner understands that Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Celik from the same or similar fields of endeavor teaches: PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header (Celik, paragraph 12, “Each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header). After security activation (by upper layers), the PDCP entity also performs ciphering after performing header compression.”; paragraph 30, “In data packet reception, the peer PDCP entity may remove the PDCP header from the received PDCP data PDU, decipher the compressed packets, and perform a header decompression of the compressed packets.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Celik into 3GPP, Pedersen and Nokia, since 3GPP suggests a technique for performing header compression/decompression by PDCP entity, and Celik suggests the beneficial way of performing such header compression/decompression on TCP/IP header since each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP 

For claim 6. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 5, and 3GPP further teaches: and wherein the performing of the header decompression comprises performing decompression with respect to robust header compression (ROHC). (3GPP, fig. 4.2.2-1, section 5.2, “performing header decompression, if not decompressed before”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”)

For claim 7. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 5, and 3GPP further teaches: further comprising: receiving, at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. (3GPP, section 5.7, “PDCP entities associated with DRBs can be configured by upper layers TS 38.331 [3] to use header compression… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”; section 5.9, “The integrity protection algorithm and key to be used by the PDCP entity are configured by upper layers TS 38.331 [3]”)

For claim 8. 3GPP teaches: A transmitting apparatus in a wireless communication system, the transmitting apparatus comprising: a transceiver; and a controller (3GPP, section 4.2, “The PDCP entities are located in the PDCP sublayer. Several PDCP entities may be defined for a UE.”; implicit that UE 
perform, by a packet data convergence protocol (PDCP) entity, header compression on the header, (3GPP, fig. 4.2.2-1, section 5.2, “perform header compression of the PDCP SDU as specified in the subclause 5.7.4”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795”; implicit that PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header)
perform, by the PDCP entity, integrity protection on the data packet with the compressed header and the SDAP header, (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.9, “The integrity protection function includes both integrity protection and integrity verification and is performed in PDCP, if configured. The data unit that is integrity protected is the PDU header and the data part of the PDU before ciphering.”; section 6.3, the data part of the PDU includes Compressed PDCP SDU (which includes compressed TCP/IP header as discussed above); section 5.8 implicitly discusses that data part of the PDU includes SDAP header)
and perform, by the PDCP entity, ciphering on the data packet with the compressed header except the SDAP header. (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”; section 6.3, the data part of the PDU includes Compressed PDCP SDU (which includes compressed TCP/IP header as discussed above))
3GPP doesn’t teach: identify, by a service data adaptation protocol (SDAP) entity, a data packet with a header, generate, by the SDAP entity, an SDAP header for the data packet, 
Pedersen from the same or similar fields of endeavor teaches: identify, by a service data adaptation protocol (SDAP) entity, a data packet with a header, generate, by the SDAP entity, an SDAP header for the data packet, (Pedersen, fig 3, paragraph 37-38, “an IP packet 310-n is formed into an SDAP SDU 311-n with header (H) in the SDAP layer 301, which itself is formed into a PDCP SDU 312-n plus header (H) in the PDCP layer 302”; implicit that IP packet includes IP header)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pedersen into 3GPP, since 3GPP suggests a technique for managing PDCP SDU, and Pedersen suggests the beneficial way of having such PDCP SDU formed from SDAP SDU with header, wherein the SDAP SDU itself is formed from IP packet (which implicitly includes IP header) since it’s well-known in the art that an IP packet is formed into an SDAP SDU with header in the SDAP layer, which itself is formed into a PDCP SDU plus header in the PDCP layer (Pedersen, fig 3, paragraph 37-38) in the analogous art of communication.
3GPP also doesn’t teach: wherein the header compression is not applicable to the SDAP header,
Nokia from the same or similar fields of endeavor teaches: wherein the header compression is not applicable to the SDAP header, (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for header compression by PDCP layer, and Nokia suggests the beneficial way of not performing header compression to SDAP header since in case ROHC is used, the processed data in PDCP sublayer should be an IP packet, therefore, the SDAP header must be removed before the ROCH is processed (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that the integrity protection is performed on the SDAP header since the data part of the PDU implicitly includes SDAP header as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Nokia from the same or similar fields of endeavor teaches: perform, by the PDCP entity, integrity protection on the data packet with… the SDAP header; (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for integrity protection by PDCP layer, and Nokia suggests the beneficial way of performing such integrity protection on SDAP header since the SDAP header is part of the payload that should benefit security handling (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header, Examiner understands that Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Celik from the same or similar fields of endeavor teaches: PDCP SDU includes headers such as TCP/IP header and header compression is performed on such TCP/IP header (Celik, paragraph 12, “Each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header). After security activation (by upper layers), the PDCP entity also performs ciphering after performing header compression.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Celik into 3GPP, Pedersen and Nokia, since 3GPP suggests a technique for performing header compression by PDCP entity, and Celik suggests the beneficial way of performing such header compression on TCP/IP header since each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header) (Celik, paragraph 12) in the analogous art of communication.

For claim 9. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 8, and 3GPP and Pedersen further teach: wherein the controller is further configured to: generate, by the PDCP entity, a PDCP header, and add, by the PDCP entity, the PDCP header to ahead of the SDAP header. (3GPP, fig. 4.2.2-1, “Add PDCP header”; Pedersen, fig 3, paragraph 37-38, PDCP header is added ahead of PDCP SDU which includes SDAP header)

For claim 10. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 8, and 3GPP further teaches: wherein the performing of the header compression comprises performing robust header compression (ROHC). (3GPP, fig. 4.2.2-1, section 5.2, “perform header compression of the PDCP SDU as specified in the subclause 5.7.4”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795”)

For claim 11. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 8, and 3GPP further teaches: wherein the controller is further configured to: receive at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. (3GPP, section 5.7, “PDCP entities associated with 

For claim 12. 3GPP teaches: A receiving apparatus in a wireless communication system, the transmitting apparatus comprising: a transceiver; and a controller (3GPP, section 4.2, “The PDCP entities are located in the PDCP sublayer. Several PDCP entities may be defined for a UE.”; implicit that UE includes transceiver and controller; fig 4.2.1-1 also shows PDCP entities in NG-RAN; implicit that NG-RAN includes transceiver and controller) configured to: 
receive, by a PDCP entity, a data packet and a SDAP header, (3GPP, fig. 4.2.2-1, section 5.2, “At reception of a PDCP Data PDU from lower layers”; implicit that PDCP Data PDU includes SDAP header)
wherein the SDAP header is not ciphered, (3GPP, fig. 4.2.2-1, section 5.2, “perform integrity protection, and ciphering using the TX_NEXT as specified in the subclause 5.9 and 5.8, respectively”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”)
perform, by the PDCP entity, deciphering on the data packet, (3GPP, fig. 4.2.2-1, section 5.2, “perform deciphering and integrity verification of the PDCP Data PDU”; section 5.8, “The ciphering function includes both ciphering and deciphering and is performed in PDCP, if configured. The data unit that is ciphered is the data part of the PDCP Data PDU (see subclause 6.3.3) except the SDAP header if included in the PDCP SDU.”)
perform, by the PDCP entity, integrity verification on the deciphered data packet and the SDAP header, (3GPP, fig. 4.2.2-1, section 5.2, “perform deciphering and integrity verification of the PDCP Data PDU”; section 5.9, “The integrity protection function includes both integrity protection and integrity 
perform, by the PDCP entity, header decompression on a header included in the deciphered data packet, (3GPP, fig. 4.2.2-1, section 5.2, “performing header decompression, if not decompressed before”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”; implicit that PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header)
and transmit, to an upper layer by the PDCP entity, the deciphered data packet including the decompressed header. (3GPP, fig. 4.2.2-1, section 5.2, “deliver the resulting PDCP SDU to upper layers”)
Even though it’s implicit that PDCP Data PDU includes SDAP header, Examiner understands Applicants might not know such fact or might not be willing to admit to know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Pedersen from the same or similar fields of endeavor teaches: PDCP Data PDU includes SDAP header (Pedersen, fig 3, paragraph 37-38, “an IP packet 310-n is formed into an SDAP SDU 311-n with header (H) in the SDAP layer 301, which itself is formed into a PDCP SDU 312-n plus header (H) in the PDCP layer 302… It should be noted that the SDUs are packaged into PDUs, which include the headers (Hs). For instance, the combination of the header (H) and the SDAP SDU make an SDAP PDU.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pedersen into 3GPP, since 3GPP suggests a technique for managing PDCP PDU, and Pedersen suggests the beneficial way of having PDCP PDU packaged from PDCP SDU with header and PDCP SDU formed from SDAP SDU with header, wherein the 
3GPP doesn’t teach: wherein the SDAP header is not compressed.
Nokia from the same or similar fields of endeavor teaches: wherein the SDAP header is not compressed. (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”; section 3, “In PDCP at reception entity, SDAP header is removed prior to ROHC decompression.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for header compression by PDCP layer, and Nokia suggests the beneficial way of not performing header compression to SDAP header since in case ROHC is used, the processed data in PDCP sublayer should be an IP packet, therefore, the SDAP header must be removed before the ROCH is processed (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that the integrity verification is performed on the SDAP header since the data part of the PDU implicitly includes SDAP header as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Nokia from the same or similar fields of endeavor teaches: perform, by the PDCP entity, integrity verification on… the SDAP header; (Nokia, section 2, “In PDCP at transmission entity, the SDAP header must be removed for ROHC process. The header needs to be added after ROHC is processed, before the ciphering/integrity protection task. Indeed, the SDAP header is part of the payload that should benefit security handling.”; section 3, “In PDCP, SDAP header is part of the payload used for security handling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nokia into 3GPP and Pedersen, since 3GPP suggests a technique for integrity protection, verification by PDCP layer, and Nokia suggests the beneficial way of performing such integrity protection, verification on SDAP header since the SDAP header is part of the payload that should benefit security handling (Nokia, section 2) in the analogous art of communication.
Even though it’s implicit that PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header, Examiner understands that Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Celik from the same or similar fields of endeavor teaches: PDCP SDU/PDU includes headers such as TCP/IP header and header compression/decompression is performed on such TCP/IP header (Celik, paragraph 12, “Each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP header). After security activation (by upper layers), the PDCP entity also performs ciphering after performing header compression.”; paragraph 30, “In data packet reception, the peer PDCP entity may remove the PDCP header from the received PDCP data PDU, decipher the compressed packets, and perform a header decompression of the compressed packets.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Celik into 3GPP, Pedersen and Nokia, since 3GPP suggests a technique for performing header compression/decompression by PDCP entity, and Celik suggests the beneficial way of performing such header compression/decompression on TCP/IP header since each PDCP entity that carries user plane data can use header compression per radio bearer configured by upper layers to compress the header information included in PDCP SDU (e.g., TCP /IP 

For claim 13. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 12, and 3GPP further teaches: wherein the controller is further configured to: perform decompression with respect to robust header compression (ROHC). (3GPP, fig. 4.2.2-1, section 5.2, “performing header decompression, if not decompressed before”; section 5.7, “The header compression protocol is based on the Robust Header Compression (ROHC) framework defined in RFC 5795… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”)

For claim 14. 3GPP, Pedersen, Nokia and Celik disclose all the limitations of claim 12, and 3GPP further teaches: wherein the controller is further configured to: receive at least one of SDAP header configuration information, header compression configuration information, or integrity protection configuration information via higher layer signaling. (3GPP, section 5.7, “PDCP entities associated with DRBs can be configured by upper layers TS 38.331 [3] to use header compression… If header compression is configured by upper layers for PDCP entities associated with user plane data, the PDCP Data PDUs are decompressed by the header compression protocol”; section 5.9, “The integrity protection algorithm and key to be used by the PDCP entity are configured by upper layers TS 38.331 [3]”)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462